—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 3, 2000, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.Defendant pleaded guilty to the crime of attempted robbery in the second degree and was sentenced as a second violent felony offender to a prison term of five years to be followed by a three-year period of postrelease supervision. Defense counsel seeks to be relieved of his assignment as counsel for defendant upon the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed, and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).Cardona, P.J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.